DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate space” of claim 1; “catch device” of claim 7, “stops” of claim 8; “additional components” of claim 11; must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the drawing objections would be best resolved by amending the claim language.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “pivotable corner element” comprising “at least one hinge”.  Examiner is unsure of the scope of “pivotable corner element” and “at least one hinge”.  Does this mean the “pivotable corner element” is the whole seam, and there are multiple hinges of figure 10?  OR does applicant intend to claim the structure of the hinge of figure 10 and that the “hinge” is an axis?
Examiner notes that the side elements “connected via the at least one hinge” indicates that the “at least one hinge defining an axis” should be only axis 9 (applicant discloses pivot axis, which is an imaginary line).  Examiner notes that applicant does NOT claim a hinge pin/axle, applicant claims only an axis.
If applicant intends that “pivotable corner element” is all of the structure of figure 2, examiner notes that the “side elements” claimed are disclosed as parts 6 and 7, and are NOT “frame profile” 4 of figure 2.  Examiner notes that “frame profiles” are disclosed as part of the wall elements.  
For purposes of examination, examiner assumes “pivotable corner element” is the scope of what is present in figures 5-9, and that “hinge defining a pivot axis” means only pivot axis 9.  Examiner’s 
-Applicant claims an intended use “radiation protection wall” and then further limits the intended use as “laser protection wall”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
-“thus forming an intermediate space between the side elements depending on a respective pivot position of the side elements” is unclear.  Examiner notes that applicant does not previously claim “side elements”, and examiner assumes that they are not part of the scope of “pivotable corner element”.  Further, applicant does not show “intermediate space” in the drawings, and is unsure if applicant is positively claiming the wall (since disclosure states frame profiles 4 are part of the wall), or not claiming the wall.  Examiner assumes applicant is NOT claiming the wall until claims 14-16.
-“resulting from and depending on the pivot position of the side elements, in each pivot position of the side elements”.  Examiner notes that this is a further limitation of “displaceable”, which examiner assumes applicant means “pivotable”.  Examiner notes that applicant does not disclose the means to accomplish this function until claims 7-8.  

Regarding claim 5: “adapted to the circular arc shape of the blind blade of the at least one blind”.  Examiner is unsure if applicant means “capable of receiving the blind blades”, “shaped similar to 

Regarding claim 7: 
“at least one catch device per blind”.  Examiner notes that applicant does not show or disclose a structure of “catch device”.  Examiner notes that applicant then defines “catch device” by its function, which leads examiner to believe that this phrase is a 112f limitation.  Further definition in claim 8 leads examiner to assume this assumption is correct.  Examiner is, however, unsure of the scope of “catch device”.
“configured to carry along the respective blind upon pivoting of the side elements”.  Examiner notes that no part of the blade is “carrying” anything, and examiner is unsure what applicant intends.  Does applicant intend that the “catch device” is configured to “cause rotation of the blind”?  Examiner assumes so.  
“if an opening angle defined between the side elements is smaller than a catch angle predefined for the respective blind”.  Examiner is unsure what angles these are.  Is applicant positively claiming a structural limitation to the “catch device”?  Examiner assumes not.  Examiner is unsure how this phrase further limits “catch device”.  

Regarding claim 8: 
“catch device is configured by means of stops”.  Examiner notes applicant does not show or disclose a structure of “stops”.  Examiner is unsure if applicant is further limiting a 112f device of claim 7 by structure, or if applicant is adding functionality to the 112f device of claim 7.  Examiner assumes applicant intends to claim her the “stopper plates” 28-35, since applicant discloses “stopper plates 

Regarding claim 9: 
“side elements have one mounting block”.  Examiner notes that applicant’s disclosure does not discern a difference in scope between “side elements” and “mounting block”.  Examiner is unsure if applicant is further limiting the structure, or if applicant is renaming the “side elements”.  Further, the use of both “side element” AND “mounting block” indicators for the same arrow do not help examiner understand.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  
“in the area of the at least one hinge”.  Examiner is unsure how this phrase structurally limits the mounting block/side elements.  Examiner assumes that since the side elements/mounting blocks are connected using a hinge pin, they are “in the area of” the hinge pin.

Regarding claim 10:
“cut sheets of metal”.  Examiner assumes that applicant is claiming “product by process” by including the term “cut”.  Examiner notes that finding “sheets of metal” meet the claim language of “cut sheets of metal”.  

Regarding claim 11: 
“for fastening additional components of the radiation protection wall”.  Examiner notes that since the wall is the intended use of the “corner element” of figures 5-9, examiner assumes that the 


Regarding claim 13:
“at least one blind comprises a laser protection material”.  Examiner notes that claim 1 requires “at least one blind”, and claim 12 requires that the blind is “a radiation protection material”.  Examiner is unsure if applicant is further limiting the “radiation protection material” to be that of a “laser protection material”, OR if applicant is claiming a second blind that has a second material.  Examiner assumes the first, and if this assumption is correct, applicant should claim “wherein the radiation protection material is a laser protection material”.  

Regarding claim 15:
Examiner is unsure how applicant is limiting the protection wall.  If applicant is further limiting the material, applicant should claim that the material of the protection wall is a laser protection material.  If applicant is merely claiming the function of “protecting” against lasers, examiner is unsure of the scope of the claim.  

Regarding claim 16:
“comprising a modular setup”.  Examiner is unsure what “modular” means in this case.  Examiner notes that claim 14 requires two walls connected by a hinge.  Does “modular” mean that the two walls are pivotable?  Does “modular” mean that the hinge is detachable?  How does “modular” modify the structure of claim 14?  Examiner assumes “pivotable”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by 3027592 Schnur.
Examiner notes that all claims are rejected as best understood, please see all 112b rejections above.
Regarding claim 1, Schnur discloses a pivotable corner element for a radiation protection wall, in particular laser protection wall (pivotably connects parts 53 and 54), comprising 
- at least one hinge (figure 4) defining a pivot axis (along protrusion 47), 
- two side elements 2 and 3 connected via the at least one hinge, which can be pivoted relative to one another around the pivot axis (figures 5-7, which cover applicant’s disclosed range of figures 5-9), thus forming an intermediate space between the side elements depending on a respective pivot position of the side elements (as shown in figures 5-7), and 
- at least one blind (Schnur discloses three blinds, parts 4, 5, 6 in figure 4) arranged in the intermediate space between the side elements 2 and 3 (best shown in figure 1), wherein the at least one blind 5 is displaceable relative to the side elements (2 and 3) in order to at least partially cover the intermediate space (figure 1), resulting from and depending on the pivot position of the side elements, in each pivot position of the side elements (see the positions of the blinds in figures 5-7).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in 

    PNG
    media_image1.png
    423
    539
    media_image1.png
    Greyscale
Regarding claim 2, Schnur discloses the corner element according to claim 1, wherein the at least one blind (4, 5, or 6) is connected with the at least one hinge (axis, as discussed in 112b above, and shown in figures 5-7).

Regarding claim 3, Schnur discloses the corner element according to claim 1, comprising at least two blinds (4 and 5) that can be pivoted relative to one another around the pivot axis (blind 4 rotates with wall 53, between figures 5 and 6, and blind 5 does not rotate until between figures 6 and 7; therefore blinds 4 and 5 are pivoted relative to one another).

Regarding claim 4, Schnur discloses the corner element according to claim 1, wherein the at least one blind (4, 5, or 6) has a blind blade shaped as a circular arc around the pivot axis (each blind of Schnur is a circular arc, and the grooves around the exterior surface of each is considered the “blade”).

Regarding claim 5, Schnur discloses the corner element according to claim 4, wherein the side elements (2 and 3) have blind receptacles (openings 46) adapted to the circular arc shape of the blind blade of the at least one blind (the blinds 4, 5, 6, fit within the openings 46 in each side element 2 and 3, figure 5).

Regarding claim 6, Schnur discloses the corner element according to claim 1, comprising three blinds (4, 5, 6), wherein two side blinds (4 and 6) of the three blinds, respectively, have one side blind blade (upper/lower lip) configured along a common side circular arc around the pivot axis (as shown in the figures above) and one center blind 5 of the three blinds has one center blind blade (35 on upper and lower surfaces) configured along a center circular arc around the pivot axis (as shown in the figures above), wherein a radius of the center circular arc (of 35) differs from the radius of the side circular arc (examiner notes that the upper and lower blades are exterior of the middle blades 35, shown in figures 6 and 7).

Regarding claim 7, as best understood, Schnur discloses the corner element according to claim 1, comprising at least one catch device (pins 16, 19, 38, 39) per blind, wherein each catch device is configured to carry along the respective blind upon pivoting of the side elements, if an opening angle defined between the side elements is smaller than a catch angle predefined for the respective blind (examiner notes that the three blinds rotate in series in the manner disclosed by applicant, please see column 5, line 54-column 6, line 4).

Regarding claim 8, as best understood, Schnur discloses the corner element according to claim 7, wherein each catch device is configured by means of stops (pins 16, 24, hole 38) within the at least one hinge.



Regarding claim 11, Schnur discloses the corner element according to claim 1, wherein the side elements (2 and 3) have fastening elements (screws, figure 1) for fastening additional components of the radiation protection wall.

Regarding claim 12, Schnur discloses the corner element according to claim 1, wherein the at least one blind (4, 5, or 6) comprises a radiation protection material (examiner contends that any material that is not the radiation source, the material is considered “radiation protection”, as the material exists).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schnur as applied to claim 1 above, and further in view of 5992417 Toepel.
Regarding claim 13, Schnur discloses the use of a “radiation protection material”, but does not disclose particular “laser protection material”.
Toepel discloses a plurality of partitions attached by a plurality of hinges 18.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hinge of Schnur on the device of Toepel, and therefore to choose material for the hinge of Schnur that is appropriate for the combination of hinge of Schnur with partitions Toepel.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Regarding claim 14, Toepel discloses a radiation protection wall (figure 2) comprising at least two wall elements 12 being connected using a pivotable corner element (at least two hinges 18), but does not disclose the particular structure of the corner element of claim 1.
Schnur discloses the hinge of claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hinge of Schnur on the device of Toepel, as Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 15, Toepel as modified discloses the combination of claim 14, and discloses the wall is a laser protection wall (title, Toepel).

.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schnur as applied to claim 9 above, and further in view of 2005/0092549 Winslow.
Regarding claim 10, Schnur discloses the corner element according to claim 9, wherein the at least one mounting block per side element has a sheet of metal, but does not disclose “cut sheets of metal stacked on top of one another in the direction of the pivot axis”.
Winslow discloses a hinge with a plurality of cut sheets of metal stacked on top of one another in the direction of the pivot axis.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different way of machining the structure of the mounting blocks of Schnur in the manner as taught in Winslow.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677